Citation Nr: 0722387	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from February 1970 to 
July 1980.  

This originally came before the Board of Veterans' Appeals 
(BVA or Board) from a July 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
Atlanta, Georgia which granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation.  When 
the case was previously before the Board, in July 2006, it 
was remanded for examination of the veteran and to notify him 
as to ratings and effective dates in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
requested development has been completed and the Board now 
proceeds with its review of the appeal.  

In April 2003, the veteran's private physician reported that 
he did not have any complications to his service-connected 
diabetes mellitus.  Subsequently, in December 2005, the RO 
denied service connection for foot problems, a heart attack, 
and gum problems.  The veteran did not perfect a timely 
appeal.  Following the January 2007 VA examination, the 
examiner concluded that it was at least as likely as not that 
the progression of the veteran's coronary artery disease was 
related to his diabetes.  This medical opinion could be 
considered new and material evidence to reopen the claim for 
service connection for a heart disorder.  However this matter 
is not currently before the Board because it has not been 
prepared for appellate review.  Therefore, the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder is 
referred to the RO for such action as may be deemed 
appropriate.  


FINDING OF FACT

The veteran's diabetes mellitus does not require insulin or 
regulation of activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R§§ 4.1-4.14, 4.119. 
Diagnostic Code 7913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in August 2006.  The RO also provided 
assistance to the veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  

In addition, the veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the evaluation assigned 
for his diabetes mellitus does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating decision dated in July 2003 granted service 
connection for Type II diabetes mellitus.  That rating 
decision also assigned a 20 percent evaluation under 
Diagnostic Code 7913.

Under Diagnostic Code 7913, a 10 percent rating will be 
assigned where diabetes mellitus is manageable by restricted 
diet only.  A 20 percent rating requires insulin and 
restricted diet; or an oral hypoglycemic agent and restricted 
diet.  A 40 percent rating will be assigned for a disability 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating will be assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note (1) specifies that the compensable 
complications of diabetes will be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  38 
C.F.R. § 4.119, Code 7913.  

In April 2003, the veteran's private physician, A. T. M., 
M.D., completed a statement providing information about the 
veteran's condition.  The physician confirmed a diagnosis of 
diabetes mellitus, type II.  He indicated that the veteran's 
diabetes required an oral hypoglycemic agent and restricted 
diet.  The form also contained a place to indicate that 
regulation of activities was required, but the doctor did not 
so indicate.  The doctor did report that the veteran 
currently had no complications that were directly due to his 
diabetes mellitus.  

The report of the January 2007 VA examination shows the 
claims file was reviewed.  The veteran reported that 
currently took oral medication for his diabetes and had no 
side effects.  He followed a carbohydrate and sugar 
restricted diet.  He saw his primary physician every three 
months.  He had never been hospitalized for ketoacidosis or 
hypoglycemia.  He had had two episodes of low blood sugar in 
8 years, but none lately.  He had had 2 or 3 episodes of 
symptoms while working extremely hard in hot weather.  These 
symptoms included his hands drawing up and cramping, 
dizziness, lightheadedness, and weakness.  The symptoms 
resolved with hard candy.  He urinated 4 to 5 times a day and 
2 to 3 times at night.  He reported erectile dysfunction.  He 
also reported experiencing episodes of numbness, tingling, 
and burning in both feet for over a year.  The pain came and 
went.  Soaking or showering relieved the pain.  Prolonged 
standing exacerbated it.  He additionally reported dizziness 
and blurred vision due to elevated blood sugars.  It was 
noted that the veteran's eyes were checked in March 2006 and 
he was told he had no complications from diabetes.  It was 
also noted that the veteran had a heart attack in April 1997.  
This resulted in hospitalization and a 4 vessel by-pass.  

The examination disclosed blood pressures of 150/90, 140/90, 
and 124/84.  Near vision was 20/20, bilaterally, with contact 
lens.  Corrected far vision was 25/20 on the right and 30/20 
on the left.  Fundoscopic examination disclosed 
"copperwiring" but no exudates or hemorrhages.  The skin 
was intact.  The chest was clear.  The heart had regular 
first and second sounds, with no murmurs, rubs, or gallops.  
The abdomen was obese and not tender or distended.  There was 
no hepatosplenomegaly.  The extremities had 2+ dorsalis pedis 
pulses.  There was no edema.  The veteran failed monofilament 
decreased vibratory sense testing.  He was noted to have a 
current flare of gout in the first metatarsal of the right 
foot.  Reflexes were 2+ and symmetric at the ankles, knees, 
and biceps.  Electrocardiogram showed a normal sinus rhythm 
and wave changes consistent with a past inferior infarction.  
He achieved a metabolic equivalent (MET's) level of 7.  The 
echocardiogram disclosed an ejection fraction of 35 to 40 
percent.  Laboratory study results included a blood glucose 
of 150.  

In the assessment following the examination, the examiner 
noted that the veteran was currently on a restricted diet and 
oral agents and had good control.  It was further commented 
that although he had experienced low blood sugars when 
working in hot environments or skipping meals he did not 
require physician directed restriction of his activities to 
control his sugars.  Also, he did not have evidence of 
retinopathy, nephropathy, skin, bowel or bladder 
complications, or any history of stroke or peripheral 
vascular disease.  

This record demonstrates that private and VA physicians agree 
that the veteran's service-connected diabetes is well managed 
with an oral hypoglycemic agent and restricted diet.  This 
meets the criteria for a 20 percent rating.  The next higher 
rating would require the use of insulin and a physician 
managed restriction of activities.  In this case, the 
physicians have agreed that insulin is not needed.  The 
private doctor did not indicate a need to restrict activities 
and the VA examiner specifically reported that the veteran 
did not need a physician directed restriction of activities 
to control his blood sugar.  As such, the Board's review 
shows that the veteran's diabetes manifestations do not meet 
the criteria for a rating in excess of 20 percent.  

While the veteran may feel that his service-connected type II 
diabetes mellitus is so disabling that it warrants a higher 
evaluation, the findings of the trained medical professionals 
are significantly more probative in determining if the 
disability approximates the criteria for a higher evaluation.  
In this case, the private and VA doctors have documented 
findings which are within the criteria for the current 20 
percent rating, and which do not approximate any criteria for 
a higher rating.  38 C.F.R. § 4.7.  The medical reports 
provide a preponderance of evidence and that is against the 
claim for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principe, 274 F. 3d 1361 (Fed. Cir. 2001)

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the service-
connected diabetes has not exceeded the criteria for a 20 
percent rating at any time and uniform rating is appropriate 
in this case. 


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


